Concurring and Dissenting Opinion by
Mr. Justice Roberts :
I concur with the majority’s conclusion that the Superior Court erred in reversing the trial court’s decision voiding relator’s Allegheny County sentence. I am unable, however, to accept the majority’s view with regard to the Washington and Armstrong County sentences.
Both the latter two sentences were to commence at the expiration of the Allegheny County sentence. Since that sentence must now be considered void, there is no alternative, as I view this record, to considering the Washington and Armstrong sentences as running from the respective dates of their imposition. Of course, if appellant was imprisoned for any time between his arrest for and sentencing on the Washington and Armstrong offenses, he is entitled to credit for that confinement in accordance with the normal rules.
Whatever the strict technical propriety of inclusion by the court of common pleas in its order of a statement that the computation of the Washington and Armstrong sentences must begin as of their dates of imposition, I see nothing but delay and the needless expenditure of time and resources by two additional courts which will result from the second part of the majority’s opinion. That should be reason enough for this Court to desist from the quibble in which the majority opinion indulges. In addition, however, this Court has the power to enter an order directing the time from which the Washington and Armstrong sentences should begin, Act of June 16, 1836, P. L. 784, *82§1, 17 P.S. §41, and I see no reason why in this case, at least, it should not do so.
I therefore dissent from that part of the majority’s opinion which modifies the order of the court below.